Citation Nr: 1729323	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-26 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for left ear hearing loss. 

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1971 to February 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 


FINDINGS OF FACT

1.  In an unappealed May 2008 rating decision, the RO denied service connection for left ear hearing loss.  

2.  Evidence received since the May 2008 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for left ear hearing loss. 

3.  Bilateral hearing loss is etiologically related to in-service hazardous noise exposure.  

CONCLUSIONS OF LAW

1.  The May 2008 rating decision which denied the Veteran's claim of entitlement to service connection for left ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  Evidence received since the May 2008 rating decision is new and material and serves to reopen the Veteran's claim of entitlement to service connection for left ear hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for bilateral hearing loss, VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide this issue.

New and Material Evidence-Left Ear Hearing Loss

A claim that has been denied in an unappealed RO decision or an unappealed Board decision may not then be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board has jurisdictional responsibility to determine on its own whether there is new and material evidence to properly reopen a service-connection claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); see also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92.  The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review on the merits of a previously-denied claim.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
In May 2008, the RO denied service connection for left ear hearing loss.  See May 2008 Rating Decision.  The basis of the RO's denial was the lack of competent evidence of a hearing loss disability in the Veteran's left ear.  The Veteran did not appeal that denial, and it became final.

Thereafter, in October 2010, the Veteran's representative submitted another claim for service connection for hearing loss.  See October 2010 Third Party Correspondence.  Evidence received since the final denial includes an October 2010 private audiological evaluation reflecting current left ear hearing loss.  Also, a January 2012 private medical opinion indicates that the Veteran's left ear hearing loss is related to in-service noise exposure.  See January 2012 Coastal Hearing Centers record.  This additional evidence relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for left ear hearing loss.  Accordingly, this aspect of the Veteran's appeal is granted.  

Service Connection-Bilateral Hearing Loss

The Veteran asserts that his bilateral hearing loss is a result of noise exposure from his in-service duty military occupational specialty (MOS).  See January 2006 Veterans Application for Compensation and March 2011 VA Examination.  Likewise, after a thorough review of the evidence, the Board finds that service connection for bilateral hearing loss is warranted. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  With an approximate balance of positive and negative evidence on a relevant issue, VA resolves reasonable doubt in the claimant's favor.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

Initially, the Board notes that, although the Veteran's service treatment records (STRs) show normal hearing both at entrance and at separation from service and no complaints related to hearing loss, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Here, the record establishes that the Veteran suffers from impaired hearing in both ears.  In pertinent part, in October 2010, the Veteran's puretone thresholds at 4000 Hertz were 40 decibels in his left ear and 45 decibels in his right ear.  See October 2010 Private Audiology Examination.  Such is sufficient to meet the requirements under 38 C.F.R. § 3.385.  Therefore, Shedden element (1) is met.  

As for Shedden element (2), service incurrence, this has also been established.  Chiefly, the evidence of record supports a finding that the Veteran sustained in-service hazardous noise exposure as a result of his duty MOS as a helicopter repairer.  See Form DD 214.  The duty MOS of helicopter repairer has been determined by the Department of Defense to involve a "highly probable" likelihood of hazardous noise exposure and in-service noise exposure is conceded.  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Highly Probable" likelihood of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event).

Turning to Shedden element (3), a nexus between the claimed in-service incurrence and the current disability, the Board notes that the claims folder contains competing VA and private medical opinions.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).

On VA audiological examination in March 2011, the Veteran indicated that hearing loss was present for 31 years.  He also reported that his bilateral hearing loss occurred because of loud noise exposure from aircraft and artillery while serving in the military.  The examiner however found that the Veteran had only unilateral hearing loss, with normal hearing in the right ear.  Moreover, the examiner opined that the etiology of hearing loss is less likely due to noise exposure in the military even though the Veteran was a helicopter repairman for 21 months.  The examiner explained that the current hearing level does not represent a significant decrease compared to the test on entrance examination in June 1979 and is at least as likely as not due to the natural progression of hearing.  

The Board finds the March 2011 VA examiner's opinion inadequate and of no probative value.  Largely, the examiner did not consider or discuss an October 2010 private audiological evaluation, which indicated both left and right ear hearing loss.  See October 2010 Private Audiology Examination.  As this evidence seems to contradict the VA examiner's findings, its consideration is essential to a fully informed discussion of the Veteran's disability.  As the opinion is not adequate, it cannot serve as the basis of a denial of service connection.

In January 2012, the Veteran obtained a private audiology report.  See January 2012 Coastal Hearing Centers report.  The audiologist indicated that the Veteran had mild sloping to moderate high frequency sensorineural hearing loss, bilaterally.  Further, she opined that it is more likely than not that the Veteran's hearing impairment is related to his noise exposure during his time in the military.  This opinion considered the Veteran's reports of hearing loss of several decades.  Thus, the Board finds this opinion probative.  

In sum, the Board concedes exposure to hazardous noise in active service.  The Veteran has a current bilateral hearing impairment.  Furthermore, there is probative evidence establishing a nexus between his in-service noise exposure and bilateral hearing impairment.  Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for bilateral hearing loss is at least in equipoise.  Thus, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for left ear hearing loss has been received, the application to reopen this issue is granted.

Service connection for bilateral hearing loss is granted.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


